Order entered April 14, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00035-CV

                                    DAVID EOFF, Appellant

                                                 V.

                 CENTRAL MUTUAL INSURANCE COMPANY, Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-09034

                                             ORDER
       The reporter’s record in this case is overdue. By postcard dated January 29, 2014, we

notified the Court Reporter that the reporter’s record was overdue. We directed the Court

Reporter to file the record within thirty days. To date, the reporter’s record has not been filed.

       We ORDER Sheretta L. Martin, Official Court Reporter for the 162nd Judicial District

Court, to file, within TEN DAYS of the date of this order, either: (1) the reporter’s record; (2)

written verification that no hearings were recorded; or (3) written verification that appellant has

not paid or made arrangements to pay for the record. We notify appellant that if we receive

verification the record has not been requested, or paid for, or no arrangements have been

made to pay for the record, we will order the appeal submitted without the reporter’s record.

See Tex. R. App. P. 37.3(c)
We DIRECT the Clerk to send a copy of this order, by electronic transmission, to:

       Sheretta L. Martin
       Official Court Reporter, 162nd Judicial District Court.


                                            /s/     CAROLYN WRIGHT
                                                    CHIEF JUSTICE